DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Clarification
For reasons internal to the USPTO, this application has been reassigned to the present examiner (Brian J. Davis).  

103 Rejections Withdrawn
The rejection of claims 1-9 under 35 USC 103, maintained in the previous Office Action, is withdrawn.  With respect to claims 2, 3 and 7, inventor’s amendment cancels the claims.  With respect to the remaining claims, inventor’s amendment and arguments have been carefully considered and are persuasive.  

Allowable Subject Matter
Claims 1, 4-6, 8 and 9 are allowed.  The following is an examiner’s statement of reasons for allowance:  
The closest prior art remains the prior art of record.  As inventor has correctly pointed out, and supported with appropriate arguments and evidence, in both the Remarks of record on 2/11/2022 and in the after-final Remarks of record on 7/14/2022, deuterium modifications do not improve pharmacokinetics in a predictable manner.  
The cited prior art does not teach, show, suggest or make obvious the instant compounds or their pharmaceutical compositions.  There is insufficient motivation for one of ordinary skill to modify the teachings of Haynes (prior art of record), in particular, in order to arrive at the set of deuterated compounds of the instant invention.  This is so because a reasonable expectation of success cannot be expected due to the recognized unpredictability of any potential pharmacokinetic improvements of a particular compound of biological interest, for instance those of Haynes, by various deuterium substitutions.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        7/25/2022